Citation Nr: 1217730	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from June 2, 2009, to June 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Flowood, Mississippi and subsequent review by the South Central VA Health Care Network (SCVHCN) in Jackson, Mississippi.  

In December 2010, the Board remanded this appeal to accord the Veteran his requested videoconference hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled in November 2011, but the Veteran failed to report for the hearing.  Thus, the Board finds substantial compliance with its Remand directives.  The Veteran's request for a hearing is considered to be withdrawn, and the Board will proceed to adjudicate this case based on the evidence of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 20.704(d), (e) (2011).

FINDINGS OF FACT

1.  From June 2, 2009, through June 6, 2009, care and services were not rendered for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; the Veteran did not have a total and permanent rating; and he was not in a rehabilitation program. 

2.  Emergent care was warranted from June 2, 2009, through June 6, 2009, for ventricular tachycardia, syncope secondary to ventricular tachycardia, dilated cardiomyopathy, chronic congestive heart failure, artherosclerotic coronary artery disease, hypertension with congestive heart failure, left bundle branch block, first degree atrial ventricular block, and hypercholesterolemia.

3.  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health. 
4.  At the time of transport to an emergency room, the Oklahoma City, Oklahoma VA Medical Center (VAMC) was on divert and not receiving patients. 

5.  The expenses beyond the initial emergency evaluation and treatment are for continued medical care performed because the Veteran could not have discharged or transferred to a VA or other Federal facility as the VAMC was on divert. 

6.  The Veteran had been enrolled in VA medical service programs for several years prior to June 2009. 

7.  The Veteran is financially responsible to Intergris Bass Baptist Health Center.

8.  The Veteran did not have other insurance from June 2, 2009, to June 6, 2009. 

9.  There appears to be no third party liability or worker's compensation such that the Veteran could attempt recovery from another source. 

10.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from June 2, 2009, to June 6, 2009, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from June 2, 2009, to June 6, 2009, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran seeks payment or reimbursement for the medical care that he received at Intergris Bass Baptist Health Center from June 2, 2009, through June 6, 2009.  At the time of his hospitalization, he was service connected only for bilateral hearing loss, evaluated as noncompensably disabling.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Eligibility for reimbursement under this Act requires satisfaction of all of the following:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002(a)-(h)).  
With regard to the criteria that the veteran is enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, the term "medical services" includes medical examination, treatment, rehabilitative services, surgical services, dental services, optometric services, podiatric services, preventative health care services, special appliances, special clothing and other supplies or as medically determined to be reasonable and necessary.  38 U.S.C.A. § 1701(6) (West 2002).  Additionally, Veteran's Health Administration (VHA) policy clarifies that medications and drugs are included under necessary supplies for purposes of this definition.  See VHA Manual M-1, Part I, 18.03(e)(3).

During the pendency of the appeal, certain regulatory amendments went into effect on January 20, 2012, which removed the following requirement under 38 C.F.R. §17.1002:

The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  

Hence, prior to the January 2012 regulatory amendments, there were nine criteria listed under 38 C.F.R. §17.1002(a)-(i) (2011).  

Also prior to the Veteran's claim, on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
Additionally, this amendment adds a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  

Prior to the January 2012 regulatory amendments, payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  A veteran is safe to be transferred once he/she has become stabilized.  38 C.F.R. § 17.1005(b)(2011).  

These regulations were revised as of January 20, 2012, and based on the regulatory amendments, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VAMC (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment; or (2) could have reported to a VAMC (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  76 Fed. Reg. 79,067, 70,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1005(b)(1),(2)).  

If it is determined that a medical emergency no longer exists, the January 2012 regulatory amendments hold that claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) the non-VA facility notified VA at the time that the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and that the transfer of the veteran was not accepted; and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or other Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress notes, discharge summary, or other applicable medical record.  76 Fed. Reg. at 79,071 (to be codified at 38 C.F.R. § 17.1005(c)(1), (2)).  If the stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  76 Fed. Reg. at 79,072 (to be codified at 38 C.F.R. §17.1005(d)).  

According to post-service records in the present appeal, the Veteran has been enrolled in the VA healthcare system since at least 2006.  On June 11, 2007, the Veteran called the VAMC in Oklahoma City, Oklahoma to request that a prescription for a medication be changed since it was no longer working for him.  His request was forwarded to a primary care physician.  There is no indication in the claims file, nor does the Veteran contend, that he saw a physician in the 24 months preceding the emergency services provided in June 2009.

Regarding the emergency private services at issue, pertinent medical records show that, on June 2, 2009, the Veteran was admitted to the emergency room of Integris Bass Baptist Health Center with complaints of dizziness, syncope, and chest pain that began when he was at work.  The Veteran reported a pertinent medical history of a left-sided bundle branch block and hypercholesterolemia.  The initial assessment was, in pertinent part, sustained ventricular tachycardia, chest pain, and chronic left-sided bundle branch block.  The Veteran remained at this hospital and received treatment until his discharge on June 6, 2009.  The discharge diagnoses were ventricular tachycardia, syncope secondary to ventricular tachycardia, dilated cardiomyopathy, chronic congestive heart failure (left ventricular systolic failure), artherosclerotic coronary artery disease, hypertension with congestive heart failure, abnormal electrocardiogram (left bundle branch block and first degree atrial ventricular block), and hypercholesterolemia.  

According to VA treatment records, the VAMC in Oklahoma City, Oklahoma received a call from Intergris Bass on June 3, 2009, to report the Veteran's admission to their facility.  The Veteran was found not to be stable for transfer and was placed on a waiting list for the VAMC.  The VAMC was shown to be on divert status on June 4, 2009.  A record dated in June 5, 2009, shows that Intergris Bass asked that the Veteran be left on the VAMC waiting list although he had been transferred to step-down care and was probable to be discharged that day or the next.  The Veteran was removed from the VAMC waiting list on June 8, 2009.  

A review of the pertinent records fails to show when the Veteran's cardiac problems ceased to be an emergency and when he would have been stable enough to be transferred to a VAMC.  However, the VA treatment records do show that the Oklahoma City VAMC was on divert at least until June 4, 2009, and most likely after that date as evidenced by the Veteran's name being removed from a waiting list on June 8, 2008.  Additionally, there is nothing in the record to show that the Veteran's cardiac complaints were caused by an accident or work-related injury.  Although the Veteran reported that his syncope began at work, the evidence fails to show that an accident or work-related injury occurred.  

Payment or reimbursement of unauthorized medical expenses incurred at Intergris Bass Baptist Health Center from June 2, 2009, to June 6, 2009, is warranted because all the criteria for medical reimbursement have been met.  The emergency services rendered to the Veteran were provided in a hospital emergency department held out as providing emergency care to the public; the evidence does not show otherwise.  Therefore, the first criterion has been met.  

The second criterion has been met as the Veteran's cardiac condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this case, the Veteran reported having a history of a left-sided bundle branch block and hypercholesterolemia.  Considering his pertinent history, the fact that the Veteran had syncope and dizziness indicates that his condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Furthermore, the fact that the Veteran's condition when admitted was shown to be unstable so that he could not be transferred supports the Board's conclusion that emergency services were needed.  Thus, the second criterion has been met.

The third criterion has been met as VA treatment records dated between June 3, 2009, and June 8, 2009, indicate that the VAMC in Oklahoma City was on divert status and was not accepting patients.  Although the last record specifically showing divert status was dated June 4, 2009, the record shows that it was not until June 8, 2009 that the Veteran's name was taken off of a waiting list.  As the Veteran's name was on a waiting list, absent affirmative evidence to the contrary, the Board finds it reasonable to conclude that a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  Therefore, the third criterion has been met.  

Also, although the evidence does not clearly show when the Veteran's status ceased being emergent, the Board reiterates that the evidence shows that the VAMC was unable to accept patients prior to the time the Veteran was discharged on June 6, 2009.  As previously mentioned above, under the Veterans' Mental Health and Other Care Improvement Act of 2008, VA's payment authority, in cases of emergency treatment, is extended until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as "at the time the veteran could have been transferred safely to a [VA] facility or other Federal facility, no [VA] facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility."  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110.  Even if the Veteran was capable of being safely transferred to the VAMC in Oklahoma City prior to his discharge from Intergris Bass on June 6, 2009, the evidence indicates that the Veteran's name was on a waiting list on the VAMC, which indicates that such facility was not capable of accepting a transfer of the Veteran.  

Furthermore, at the time of the treatment, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding such emergency treatment.  In reaching this conclusion, the Board observes that the Veteran's claim was initially denied since he was found to not have received medical services in the 24 month period preceding the treatment.  The Veteran himself has indicated that he did not actually see any medical care providers during the 24 month period prior to the June 2009 treatment.  Indeed, the Veteran has argued that VA failed to schedule him for routine check-ups as should have been done.  See, e.g., April 2010 notice of disagreement and June 2010 substantive appeal.  

However, the evidence shows that on June 11, 2007, within 24 months of the emergency treatment from June 2, 2009, to June 6, 2009, the Veteran called the VAMC regarding the prescription of medication.  The Board finds that the prescription of medication constitutes medical treatment for purposes of determining whether the Veteran is entitlement to payment or reimbursement of medical expenses.  As discussed above, for purposes of determining whether a veteran is enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17, the term "medical services" includes special clothing and other supplies or as medically determined to be reasonable and necessary.  38 U.S.C.A. § 1701(6).  Additionally, VHA policy clarifies that medications and drugs are included under necessary supplies for purposes of this definition.  See VHA Manual M-1, Part I, 18.03(e)(3).  Thus, the fact that the Veteran was prescribed medication by VA during this time period is sufficient to meet the requirement that he received VA medical services.  Therefore, the fourth criterion has been met.

The evidence also shows that the Veteran is financially liable to the provider of emergency treatment for that treatment.  Thus, the fifth criterion has been met.  Additionally, the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  The bill submitted for this claim clearly shows that the Veteran had no other insurance coverage other than through the VAMC.  Therefore, the sixth criterion has been met.  Furthermore, the evidence does not show that the condition for which the emergency treatment was furnished was caused by an accident or work-related injury; thus, the seventh criterion has been met.  Lastly, as the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided, the eighth and final criterion has been met.  38 C.F.R. § 17.1002.

Therefore, following a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from June 2, 2009, to June 6, 2009, have been met.  38 C.F.R. § 17.1002.  Accordingly, the Board finds that entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from June 2, 2009, to June 6, 2009, is warranted.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from June 2, 2009, to June 6, 2009, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


